Dissenting Opinion.
Henley, J.
— The judgment of the lower court in this cause is reversed under an assignment of error that the complaint does not state facts sufficient to constitute a cause of action, the second paragraph of complaint being insufficient. I am. convinced that the majority opinion in this cause is manifestly wrong for two reasons: (1) The first paragraph of complaint is good, and therefore the assignment of error upon which the cause is reversed is not available; (2) the action of this court is an absolute nullity because the court has not jurisdiction of this cause under the statute which created the court.
As to the first reason: It is settled law of this State that if a complaint consisting of two or more paragraphs is attacked for the first time upon appeal by an assignment of errors, that the complaint does not state facts sufficient to constitute a cause of action, the attack will not prevail if either paragraph of the complaint states a cause of action. Murdock v. Cox, 118 Ind. 266; Louisville, etc., R. Co. v. Corps, 124 Ind. 427, 8 L. R. A. 636; Warden v. Nolan, 10 Ind. App. 334; United States Ex. Co. v. Rawson, 106 Ind. 215; Chicago, etc., R. Co. v. Daily, 18 Ind. App. 308.
In the case at bar the first paragraph of complaint sought to correct and foreclose a chattel mortgage. The prayer for relief, after demanding personal judgment for debts sued on, was as follows: “And plaintiffs ask that said chattel mortgage be corrected by fixing and supplying the year Anno Domini of its execution, and that said mortgage, .as re*624formed and corrected, be foreclosed, and that the equity of redemption of said defendants in and to said property be forever barred and foreclosed, and that the same be sold, and the proceeds derived therefrom be applied to the payment of said debts and costs, and for all other proper relief.” This first paragraph of complaint is undoubtedly good; counsel for appellant have made no serious attack upon it, simply claiming that it omitted to allege the residence of the mortgagor. The chattel mortgage was filed with and made a part of the complaint, and contained the following recital: “Know all men by these presents that Lindsey L. Ludwick of the county of Randolph in the State of Indiana,” etc., etc. This was sufficient to show the residence of the mortgagor, as was expressly decided in the recent case of Baldwin v. Boyce, 152 Ind. 46. Also see, Brown v. Corbin, 121 Ind. 455. But it is not held in the majority opinion in this cause that the first paragraph of complaint is bad, but that it is shown by the record that the case was tried and judgment rendered upon the second paragraph of complaint, and that the cause of action stated in the first paragraph of complaint is shown by the record to have been abandoned.
The case of the United States Ex. Co. v. Rawson, 106 Ind. 215, is in all respects like the case at bar. In that case the record showed that the cause was tried upon and the verdict and judgment rested upon an insufficient paragraph of complaint; the complaint consisted of two paragraphs. The Supreme Court in that case say: “The complaint, consisting of two paragraphs, is assailed for the first time in this court by an assignment that it does not state facts sufficient to constitute a cause of action. It is conceded that one paragraph is good, but it is contended that as the record shows that the verdict and judgment rest upon the other paragraph, which, as claimed, is not good, the judgment should be reversed. Such an assignment calls in question the sufficiency of the complaint as a whole, and hence if there is one good paragraph? the assignment cannot be maintained. Louisville, *625etc., R. Co. v. Peck, 99 Ind. 68, and cases there cited. The rule is not varied by the fact that the verdict and judgment may rest upon an insufficient paragraph. Had a separate demurrer to each paragraph been overruled below, the result would he different. Pennsylvania Co. v. Holderman, 69 Ind. 18.”
As to the second reason: The jurisdiction of all appeals is primarily in the Supreme Court. The Appellate Court has only such jurisdiction as is expressly given it by the legislature which created it. Ex parte Sweeney, 126 Ind. 583. The statute creating the Appellate Court does not give it jurisdiction of actions to foreclose mortgages, either upon real estate or chattels. Section 6562 Horner 1897. Thus this court in the case at bar has decided a cause of which it was not given jurisdiction by the act creating it. The judgment is a nullity. The Supreme Court in the case of Newman v. Gates, 150 Ind. 59, say: “Ho doubt, if the Appellate-Court should undertake to decide a cause of which it were: not given jurisdiction by the act of its creation, such decision, would he of no effect; and in that case the Supreme Court by-virtue of its power to protect its own jurisdiction might cause the appeal to he brought here for decision.” See, also, Ex parte Kiley, 135 Ind. 225; In re Pittsburgh, etc., R. Co., 147 Ind. 697.
Eor the reasons given, I think the petition for a rehearing ought to he granted, and the cause certified to the Supreme Court.